

115 S3748 ES: Improving the Inspector General Process for Legislative Branch Instrumentalities Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 3748IN THE SENATE OF THE UNITED STATESAN ACTTo amend the removal and transfer procedures for the Inspectors General of the Library of Congress,
			 the Office of the Architect of the Capitol, and the Government Publishing
 Office.1.Short titleThis Act may be cited as the Improving the Inspector General Process for Legislative Branch Instrumentalities Act.2.Removal and transfer procedures for the Inspectors General of the  Library of Congress, Office of
 the Architect of the Capitol, and Government Publishing Office(a)Library of CongressParagraph (2) of section 1307(c) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 185(c)) is amended to read as follows:(2)Removal or transfer(A)In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Library of Congress, by the Librarian of Congress.(B)NoticeNot later than 30 days before the Librarian of Congress removes or transfers the Inspector General under subparagraph (A), the Librarian of Congress shall communicate in writing the reason for the removal or transfer to—(i)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and(ii)the Committee on Rules and Administration and the Committee on Appropriations of the Senate.(C)ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law..(b)Office of the Architect of the CapitolParagraph (2) of section 1301(c) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(c)) is amended to read as follows:(2)Removal or transfer(A)In generalThe Inspector General may be removed from office, or transferred to another position within, or another location of, the Office of the Architect of the Capitol, by the Architect of the Capitol.(B)NoticeNot later than 30 days before the Architect of the Capitol removes or transfers the Inspector General under subparagraph (A), the Architect of the Capitol shall communicate in writing the reason for the removal or transfer to—(i)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and(ii)the Committee on Rules and Administration and the Committee on Appropriations of the Senate.(C)ApplicabilityNothing in this paragraph shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law..(c)Government Publishing OfficeSection 3902(b) of title 44, United States Code, is amended to read as follows:(b)(1)The Inspector General may be removed from office, or transferred to another position within, or another location of, the Government Publishing Office, by the Director of the Government Publishing Office.(2)Not later than 30 days before the Director removes or transfers the Inspector General under paragraph (1), the Director shall communicate in writing the reason for the removal or transfer to—(A)the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Rules and Administration and the Committee on Appropriations of the Senate.(3)Nothing in this subsection shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law..Passed the Senate December 12, 2018.Secretary